Citation Nr: 0121337	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  96-37 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the right jaw.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April 1980 to July 1981.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that rating decision the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for the 
residuals of a jaw injury.  The veteran perfected an appeal 
of that decision.

The veteran's case was previously before the Board in 
December 1998, at which time the Board determined that new 
and material evidence had been submitted to reopen the 
previously denied claim.  The Board then remanded the case to 
the RO for additional development and a de novo adjudication.  
In an April 2000 supplemental statement of the case the RO 
denied entitlement to service connection based on the 
substantive merits of the claim, and returned the case to the 
Board.  

The Board again remanded the case to the RO in November 2000 
for additional development.  Following the Board's remand the 
RO in Los Angeles, California, transferred jurisdiction of 
the case to the RO in Roanoke, Virginia, because the 
veteran's last known address is in that area.  The Roanoke RO 
has returned the case to the Board for consideration of the 
veteran's appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  There is no competent evidence linking facial trauma 
during service to the veteran's recent complaints pertaining 
to the jaw and temporomandibular joint. 

CONCLUSION OF LAW

Residuals of an injury to the right jaw were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in April 1981 
he experienced blunt trauma to the right side of the face 
while participating in a sport activity, resulting in reduced 
motion of the jaw, reduced bite strength, and clicking and 
popping of the temporomandibular joints.  An X-ray study and 
examination at that time was negative for a mandibular 
fracture.  The dentist performing the evaluation assessed the 
symptoms and clinical findings as possible muscle or ligament 
strain or temporomandibular joint dysfunction, with possible 
derangement.  He recommended conservative treatment, 
including ice packs and pain medication, with the veteran to 
be re-evaluated approximately one week later.  On re-
evaluation the dentist recommended that the veteran have his 
third molars removed prior to any more extensive treatment, 
but the records do not reflect the removal of those teeth.  

The veteran again sought medical treatment in May 1981, at 
which time he reported having incurred a blow to the chin on 
the previous day during hand to hand combat training.  He 
complained of pain in the bilateral temporomandibular joints 
and the temporal areas.  The range of motion and occlusion of 
the jaw were within normal limits, and there was no evidence 
of fracture.  His complaints were then assessed as 
muscle/ligament strain, for which ice packs and medication 
were given.

In June 1981, approximately one week following the May 1981 
injury, the veteran continued to complain of pain and popping 
in the jaw.  He was again given pain medication and limited 
to a soft diet, and instructed to return if his symptoms 
continued.  He reported having clicking, popping, and pain in 
the temporomandibular joints later in June 1981 and again in 
July 1981.  In July 1981 the treating dentist noted that the 
veteran was separating from service in two days, and 
recommended that he contact VA following separation for 
removal of the third molars and further treatment.  

The veteran initially claimed entitlement to compensation 
benefits for the residuals of the jaw injury in March 1987.  
He then denied having received any treatment for the problem 
following his separation from service.  The RO denied the 
March 1987 claim in April 1987 because the veteran failed to 
appear for a scheduled examination.

In February 1996 the veteran requested that his claim for 
compensation benefits for the jaw injury be reopened, and 
reported having been treated for the disorder at a VA medical 
center (MC).  The RO obtained his VA treatment records, which 
show that he was first seen in February 1995 for complaints 
unrelated to his jaw.  In February 1996 he complained of 
intermittent pain and popping in the right jaw.  He also 
reported having injured the jaw while in service.  Following 
an examination the treating physician attributed his 
complaints to an infected tooth or traumatic arthritis of the 
temporomandibular joint.  

The veteran underwent a dental evaluation later in February 
1996, during which he reported having been hit in the jaw 
with a rifle during war games in 1980.  Examination showed 
tenderness to palpation and clicking in the right 
temporomandibular joint, with limited movement of the joint.  
An X-ray study revealed normal temporomandibular joint space 
on the left, but no joint space on the right, which the 
treating dentist assessed as questionable displacement of the 
joint disc on the right.  The examination resulted in a 
diagnosis of temporomandibular joint dysfunction.

During a March 1996 evaluation by an oral surgeon, the 
veteran again reported having incurred trauma to the right 
side of the face in 1980 or 1981, after which he had 
difficulty opening his mouth.  He also reported having had 
pain and stiffness in the right temporomandibular joint since 
then, which was worse in cold weather.  The oral surgeon 
characterized the disorder as chronic, in that there had been 
no worsening or improvement of symptoms.  The relevant 
assessment was right temporomandibular joint dysfunction, 
rule out internal derangement with possible arthritis.  An X-
ray study taken in conjunction with the evaluation showed 
limited movement of the right temporomandibular joint on 
opening, and no bony spurs or irregularities.  The oral 
surgeon informed the veteran that an arthroscopy of the joint 
might be needed if his symptoms persisted, and scheduled an 
appointment the following month for further evaluation of the 
right temporomandibular joint and other problems.  The RO 
obtained the veteran's VA treatment records through January 
1997, and those records do not include any further reference 
to the jaw or temporomandibular joint.

The veteran provided testimony before an RO Hearing Officer 
in October 1996.  At that time he stated that while in 
service he was hit in the right side of the jaw with a rifle 
butt.  Following that injury the right side of his jaw would 
pop out of joint when eating.  He testified that when the 
dentists told him the treatment necessary to fix the problem, 
such as putting wires in his jaw, he "chickened out" and 
treated the symptoms with pain medication and hot packs.  
With the exception of one post-service visit to a private 
physician whose records were not available, he denied 
receiving any treatment for jaw complaints prior to February 
1996.  He stated that he did not seek treatment because no 
treatment acceptable to him could be given.  Transcript.  

The veteran submitted a statement from his spouse in which 
she stated that he had complained of pain in his teeth and 
jaw since she first knew him in 1986.
The RO provided the veteran an examination by an oral surgeon 
in June 1999 for the purpose of obtaining an opinion on 
whether the symptoms that were documented in 1996 were 
related to the in-service injury.  Examination showed limited 
movement of the temporomandibular joint, tenderness to 
palpation, and crepitus in the joint.  An X-ray study 
revealed no bony abnormalities.  Based on the physical 
examination, the assessment was rule out an anteriorly 
displaced meniscus without reduction in the right 
temporomandibular joint.  The examiner also found it 
imperative that a magnetic resonance image (MRI) or 
arthrography of the right temporomandibular joint be 
performed in order to determine whether the disc was 
displaced.  If so, the examiner recommended that surgery be 
performed.  If not, he was unable to provide an assessment as 
to the cause of the veteran's symptoms.  He stated that 
adequate treatment could not be provided in the absence of 
these studies.

The MRI was performed later in June 1999.  The technician 
stated, however, that all images were obtained with the mouth 
in the closed position because the veteran refused to open 
his mouth for the remaining images.  The diagnostic 
laboratory performing the study contacted the veteran several 
times afterwards to re-schedule the testing, but he refused 
any further studies.  The testing that was performed resulted 
in an impression of "incomplete study," with normal position 
of the left meniscus with the mouth in the closed position.  
The right meniscus was suboptimally visualized.

The VA examination contract provider contacted the veteran to 
schedule the arthrography that was requested by the examiner 
in June 1999, but the veteran failed to respond.  In the 
absence of the testing the examiner was not able to provide 
an opinion on a possible nexus between the current complaints 
and the in-service injury.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103 and 5103A.

The RO informed the veteran of the evidence needed to support 
his claim in October 1997 and May 1999.  The RO provided the 
veteran a statement of the case and supplemental statements 
of the case in July 1996, December 1996, April 1997, April 
1998, and April 2000.  In those documents the RO informed the 
veteran of the regulatory requirements for establishing 
service connection, and the rationale for not granting 
service connection.  The veteran's representative has 
reviewed the claims file, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

The RO has obtained the veteran's service medical records and 
the VA treatment records designated by the veteran.  He 
provided testimony at a hearing before the RO Hearing 
Officer.  He has not indicated the existence of any other 
available evidence that is relevant to his claim.

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A.  The RO provided the veteran an 
examination in June 1999, and requested that the examiner 
provide an opinion on the relationship, if any, between the 
veteran's current complaints and the in-service injury.  The 
examiner stated that additional diagnostic testing was 
required prior to rendering such an opinion, but the veteran 
failed to cooperate with the testing.

Following the June 1999 examination, the veteran apparently 
moved from California to Virginia.  Because his whereabouts 
were not clear at the time the diagnostic testing was being 
scheduled, the Board remanded the case to the RO in November 
2000 for the purpose of determining his current whereabouts 
and providing him an additional opportunity to cooperate with 
an examination.  The RO in Los Angeles apparently obtained 
the veteran's mailing address in Virginia from his 
representative, and re-mailed the April 2000 supplemental 
statement of the case to that address.  The supplemental 
statement of the case was not returned by the United States 
Postal Service as undeliverable.  The Los Angeles RO then 
transferred jurisdiction of the case to the RO in Roanoke, 
Virginia.

The RO in Roanoke notified the veteran of the Board's 
November 2000 remand in writing, and asked him whether he was 
willing to cooperate with an additional examination.  That 
notice was sent to his last known address, and was not 
returned as undeliverable; the veteran did not, however, 
respond to the notice.  The RO requested the required 
examination, and the VA examination contract provider 
notified the veteran by certified mail of the scheduled 
examination at the same address.  The veteran apparently did 
not claim the certified mail, and the contract provider 
canceled the examination.  The RO also tried to contact the 
veteran at his last known address in California, but that 
notice was returned by the Postal Service because the veteran 
had moved and left no forwarding address.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b).  Entitlement to service connection for 
the residuals of the in-service injury is contingent on 
establishing a nexus between the in-service injury and a 
current disability.  38 C.F.R. § 3.303(d).  A medical opinion 
regarding such a nexus is, therefore, necessary to establish 
entitlement to the claimed benefit.  Because the veteran 
without good cause failed to cooperate with the diagnostic 
testing requested in June 1999, and failed to appear for the 
examination scheduled in February 2001, the adjudication of 
his appeal will be based on the evidence of record.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The veteran's service medical records show that he incurred 
an injury to the right temporomandibular joint while in 
service.  Nothing further was heard about the injury until 
1987, several years after service, when the veteran filed his 
initial claim for service connection.  At that time he 
reported having received no post-service treatment for the 
claimed disability.  The veteran abandoned that claim and was 
not heard from again for almost ten years.  VA treatment 
records dated in 1996 indicate that the veteran's complaints 
pertaining to the jaw have been assessed as right 
temporomandibular joint dysfunction.  Although that 
assessment is not further defined in terms of objective 
medical evidence, for the purpose of analysis the Board will 
assume that the veteran's claim for service connection is 
supported by medical evidence of a current disability.  
Hickson, 12 Vet. App. at 253.

The available evidence does not show a nexus between the in-
service injury and the disorder that was initially diagnosed 
in 1996, almost 15 years following the veteran's separation 
from service.  Although the veteran reported to the VA 
dentists that he had incurred the injury in service, the 
dentists did not state that the in-service injury caused his 
current symptoms.  

The veteran has testified that he continued to have pain, 
limited motion, and popping in the joint since the in-service 
injury, and as a lay person he is competent to provide 
evidence on observable symptoms.  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).  He is not competent, however, to 
relate those symptoms to a current medical diagnosis.  
Medical evidence is required to show such a nexus and the 
veteran failed to cooperate with obtaining the required 
medical evidence.  See Voerth v. West, 13 Vet. App. 118 
(1999).  Thus, the Board finds that the claim for service 
connection is not supported by competent evidence of a nexus 
between the in-service injury and a current disability and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for the residuals of an 
injury to the right jaw.


ORDER

The claim of entitlement to service connection for the 
residuals of an injury to the right jaw is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

